Citation Nr: 0513104	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1975 to May 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted an increased rating of 40 percent for low back 
strain.  


FINDING OF FACT

The veteran's spine disability is manifested by 
radiculopathy, particularly pain symptomatology primarily in 
the left lower extremity including gluteal muscle, and 
limited motion.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
low back strain including degenerative disc disease of the 
lumbar spine L3 with radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.25, 4.45, 4.71a, Diagnostic Codes 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 8520, 8620, 8720 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are September 2001 and January 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Though the September 2001 
letter did not contain the substantive standard concerning a 
claim for an increased rating, the January 2004 letter 
informed the veteran of any information and evidence needed 
to substantiate and complete a claim for an increased rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO sent the 
September 2001 letter prior to the rating decision on appeal.  
A December 2003 deferred rating decision, however, noted that 
the previous letter did not contain the appropriate 
substantive standard for an increased rating; thus, the RO 
issued the July 2004 VCAA letter after the rating decision on 
appeal correcting that defect.  In Mayfield v. Nicholson, No. 
02-1077, (U.S. Vet. App. April 14, 2005), the Court held that 
a timing error can be cured when VA employs "proper 
subsequent process."  Mayfield, No. 02-1077, slip op. at 32 
(quoting Pelegrini, 18 Vet. App. at 122-24).  Moreover, any 
prejudice from a timing error of complete VCAA notification 
is essentially nullified when the purpose behind the notice 
has been satisfied, that is, "affording a claimant a 
meaningful opportunity to participate in the processing of 
[his] claim."  Id.  In this case, though after the rating 
decision, the July 2004 letter reflected proper subsequent VA 
process.  Additionally, the veteran received other essential 
VCAA information prior to the April 2002 rating decision in 
the September 2001 letter. Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Pelegrini, 18 Vet. App. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record are VA examination reports from November 2001, 
November 2002, and April 2004.  The RO obtained relevant 
treatment records from Patrick Davis, M.D., which included 
several neurological consultation reports and physical 
therapy notes.  The claims file also contains treatment notes 
from the Central Texas Health Care System (VAMC) (including 
the Fort Worth VA Outpatient Treatment Clinic) from September 
1999 to August 2002.  

Further medical examination is not necessary because the 
three reports of record are sufficient for the purposes of 
making a decision on the appeal.  See 38 C.F.R. 
§ 3.159(c)(4).

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

I.  Facts

In March 1989, the RO granted service connection for the 
veteran's chronic low back strain, and denied service 
connection for a right hip strain.  In November 1992, the 
veteran sought service connection for a left hip condition.  
In a March 1993 decision, the RO concluded that the veteran's 
service medical records did not show a left hip condition 
during active duty.  It acknowledged that outpatient 
treatment records indicated the veteran was treated for a 
left hip strain, that he complained of moderated tenderness 
in the lumbar paravertebrals, and that he had minimal 
tenderness in the left gluteal area.  Though the RO 
determined that the medical evidence indicated that the 
veteran had increased back and leg pain, negative service 
medical records for a left hip disorder required that the 
claim of service connection be denied.  

In May 2001, the veteran filed a claim for an increased 
rating for his low back disability, and a concurrent RO 
Report of Contact indicated that the veteran had recently 
injured his back condition in a car accident.  

A June 2001 VA radiology report rendered an impression of a 
degenerated lumbosacral disc.  An examination did not note 
any neurologic findings.

A June 2001 consultation from S. R. Kondziela, M.D., due to a 
referral from Patrick Davis, M.D., indicated that the 
veteran's chronic low back pain had no focal neurological 
deficits, and that the pain appeared to be musculoskeletal in 
origin.  The veteran reported a recent motor vehicle accident 
and referred to some numbness at times, very occasionally, 
involving the entire leg bilaterally, more often on the right 
than the left.  

A July 2001 consultation from Michael E. Wimmer, M.D., due to 
a referral from Dr. Davis, recommended neuro-diagnostic 
imaging to evaluate for etiology of possible lumbosacral 
radiculopathy.  A physical examination had revealed decreased 
deep tendon reflexes on the left, and weak left extensor 
hallucis longus.  The veteran ambulated with slight antalgia 
on the left.  Gross sensory testing to pinprick and light 
touch was diminished over the dorsal aspect of the left foot 
compared to the right, otherwise, sensation was equal and 
symmetrical in bilateral lower limbs.  At a follow-up 
appointment after an MRI, Dr. Wimmer noted that there was a 
diagnosis of spondylosis with protrusion of L4-5 and L5-S1 
disks, and the body of the report revealed disc degeneration 
at L4-5 and L5-S1.  The clinical impression was low back and 
left lower extremity pain secondary to lumbosacral spine 
spondylosis with disc protrusion at L4-5 and L5-S1.

At a November 2001 VA examination, the veteran reported that 
he did not have trouble with his back on coughing or 
sneezing, but he did have leg pain, almost solely confined to 
the left lower extremity.  The veteran's description of the 
pain location at first was the anterior thigh, and he later 
he referred to his left hip.  The examiner noted that it 
turned out that what the veteran was referring to in the left 
hip was really the gluteal muscles, which probably 
represented some sciatica.  The examiner found grossly 
abnormal high-grade involuntary paraspinous muscle spasm, the 
severe degree of which suggested some kind of a problem with 
a bulging disc.  The examiner noted the veteran's motor 
vehicle accident in 2001, and that the veteran had had 
occasional periods of incapacity (probably not more than 
three in the last thirteen years, none of which required 
hospitalization).  

A physical examination found that the veteran experienced 
mild midline low back pain plus left gluteal pain described 
as left hip pain when raising both legs to 70 degrees 
sitting.  The veteran had limited trunk mobility, due to some 
guarding.  The guarding, however, did not explain the 
immobility because the veteran had high-grade of lumbar 
paraspinous muscle spasm.  The veteran was able to side bend 
6 degrees to the right, and 6 degrees to the left.  The 
veteran was diagnosed as having (1) status post repetitive 
stress without a specific injury resulting in low back 
strain, active duty while in Germany working as a missile 
crew member; (2) recent injury in a motor vehicle collision 
which resulted in exacerbation of the lumbar pain and spasm; 
and (3) very high-grade paraspinous spasm in the lumbar area 
that was consistent with a bulging disc problem reported by 
the veteran.

Based largely on the preceding examination report, in April 
2002 the RO granted an increased rating because medical 
evidence indicated a worsening of the service-connected low 
back disability.  

VA outpatient treatment reports from the Central Texas Health 
Care System contain a July 2002 record that the veteran had 
complained of low back pain for years, and that currently the 
pain radiated down the veteran's left leg with numbness, 
weakness, and paresthesia.  A physical examination revealed 
that the veteran's extremities had sensation intact and equal 
bilaterally.  The examiner's assessment was chronic low back 
pain.  An August 2002 assessment of an MRI found annular disc 
bulge at L4-5 with a superimposed 5-millimeter posterocentral 
disc protrusion, and annular disc bulge at L5-S1.  The latter 
disc bulge extended to the level of the origin of both S1 
nerve roots.  There was facet spondylitic changes at those 
levels, and that led to some mild central canal stenosis at 
the lumbosacral level and mild to moderate central canal 
stenosis at the L4-5 level.  

The record contains a July 2002 letter from Dr. Davis 
recommending that the veteran consider evaluation by a 
neurosurgeon.  In August 2002, Kevin R. Teal, M.D., who noted 
an April 2001 motor vehicle accident, evaluated the veteran.  
The veteran reported pain in his right lower leg down to his 
ankle after driving.  A neurological examination revealed 
sensation was intact to pinprick, and deep tendon reflexes 
were 2+ and symmetric.  There was normal coordination of arms 
and legs.  The assessment was lumbar spondylosis with mild 
disc bulges at L4-5 and L5-S1 with associated lateral recess 
stenosis.  The veteran was to undergo a course of lumbar 
physical therapy and lumbar epidural steroid injections.  

With his October 2002 substantive appeal, the veteran 
attached a statement that he felt an evaluation of 60 percent 
was warranted under Diagnostic Code 5293 due to muscle spasm 
and neurological symptoms associated with intervertebral disc 
syndrome and hip strain.  

At a November 2002 VA examination the veteran reported the 
motor vehicle accident when he was hit from the rear and had 
a neck injury plus aggravation of the low back pain problem.  
The examiner stated that he believed that was a temporary 
aggravation and did not affect the overall cause of the 
veteran's back problem.  The veteran reported some extension 
of pain into the left anterior thigh.  Repetitive lifting and 
periods of long sitting caused him increased pain.  In terms 
of extended bed rest, the veteran reported that he usually 
did not miss work when his pain was bad, but he would 
compensate for that by taking a long lunch, and perhaps even 
taking off work a bit early.  The veteran stated that he did 
not call the doctor.  On physical examination, the veteran 
flexed to 30 degrees, side tilted to 15 degrees, and extended 
10 degrees.  The examiner assessed the x-rays and MRI in the 
claims file, and diagnosed the veteran as having degenerative 
disc disease at the lower 2 levels.  

At another November 2002 VA examination for the purposes of 
assessing any associated symptom of erectile dysfunction, the 
examiner noted that the veteran had severe problems with 
bending and flexing his spine.  The examiner attributed all 
the veteran's lower extremity findings to his low back 
trouble with nerve root compression, from the low back and 
extending down the veteran's left leg.  The veteran was 
diagnosed as having chronic low back pain due to low back 
disc disease, and the examiner opined that any exact etiology 
of erectile difficulty could not be assessed completely (the 
examiner suggested there might have been some other important 
factors to consider besides a low back disorder).  

At an April 2004 VA examination, the veteran reported that 
ordinarily in the previous two years, he had had two 
different episodes of incapacitating pain each lasting about 
two days.  The veteran reported low-grade constant pain, with 
flare-ups once to twice a week.  The flare-ups were 
increasing in intensity, but with flare-ups the veteran would 
work.  The veteran stated that the pain would go down to the 
lateral aspect of the left leg to the knee.  The examiner 
reported that the veteran's January 2004 MRI showed 
degenerative disc disease at L3-4, L4-5, L5-S1.  The veteran 
had a left paracentral disc protrusion at L5-S1, and a 
central protrusion at L4-5.  

The examiner noted that the veteran walked with a normal 
gait, and had some flattening of lordosis.  On palpation, 
there was no spasm or pain.  The veteran could flex to 45 
degrees and then stated he got a pull.  He could extend 10 
degrees and had a pulling pain.  The veteran had 20 degrees 
of left and right lateral flexion with the pulling pain.  
Reflexes were absent in his knees and ankles, and he had 
positive straight-leg signs at 60 degrees bilaterally.  The 
veteran had good extensor hallucis longus strength 
bilaterally, and there was no loss of pinprick to the sacral 
area, thighs, legs, and feet.  The veteran was diagnosed as 
having degenerative lumbar disc disease at L3-4, L4-5, and 
L5-S1, and disc protrusion at L5-S1, and L4-5.  The examiner 
noted that the claims file came after the examination; a 
review thereof did not require any additions to his report.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
........................................1
0

38 C.F.R. § 4.71a, DC 5293 (2002).

Under rating criteria in effect prior to September 26, 2003, 
diagnostic code 5295 provides a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2003).

III.  Analysis

A review of the record indicates that the veteran is entitled 
to a 60 percent rating under criteria initially in effect and 
applied in the April 2002 rating decision.  It is noted at 
the outset that the RO listed Diagnostic Codes 5010-5295 as 
the criteria it considered.  The rating decision explicitly 
granted a 40 percent increased rating under DC 5295.  The 
determination, however, also considered the medical evidence 
of record under DC 5293 such that the veteran was not 
entitled to a rating in excess of 40 percent under that 
criteria.  Though the veteran's service-connected disability 
was initially characterized as low back strain, it seems from 
the November 2002 VA examination report that the result of a 
motor vehicle accident was a temporary exacerbation and did 
not affect the overall degree of the veteran's back problem.  
Thereafter, the examiner diagnosed the veteran as having 
degenerative disc disease at the lower two levels.  It 
therefore appears that the veteran's service-connected low 
back disability is not purely muscular, but involves 
pathology of lumbar discs.  The rating criteria for 
degenerative disc disease should be considered, and as such, 
the version of DC 5293 in effect prior to September 23, 2002, 
is assessed first.  

In connection with the current claim for an increased rating, 
the veteran has continued to report pain in the left leg (as 
well as a report of right lower extremity pain).  A November 
2001 VA examination report noted that the veteran's complaint 
of pain of the left gluteal was probably sciatica.  Further, 
a consultation from Dr. Wimmer found that the veteran had 
decreased deep tendon reflexes on the left, and weak left 
extensor hallucis longus.  Though the veteran has not been 
diagnosed as having neurological disease, the veteran's spine 
condition produced persistent symptoms compatible with 
sciatic neuropathy with characteristic pain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  As such he is entitled 
to a 60 percent disability evaluation under this criteria.

According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  As such, 
absent improvement, the 60 percent evaluation remains in 
effect through the September 23, 2002, rating schedule change 
for intervertebral disc syndrome, and the September 26, 2003, 
changes noted above.

Under the first change in regulations for 38 C.F.R. § 4.71a, 
DC 5293 (2003), the veteran's disability already has the 
maximum evaluation for one method of rating intervertebral 
disc syndrome in terms of the incapacitating episodes.  The 
other option is to consider orthopedic and neurological 
manifestations separately.  

There is no evidence of severe limitation of motion under DC 
5292 for a 40 percent maximum rating in terms of orthopedic 
manifestations, even in terms of DeLuca factors.  Nor is 
there evidence of moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy (60 
percent), or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2003).  The veteran's primary problem did not 
involve any form of paralysis; rather, he had sensory 
radiculopathy that caused pain.  

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 60 percent.  Similarly, the veteran 
already has the maximum rating of 60 percent in terms of one 
alternative for rating HNP under incapacitating episodes.  
The other alternative is considered with limitation of motion 
combined with neurological problem.  As such, he does not 
have unfavorable ankylosis of the entire spine for a 100 
percent evaluation.  He does not have unfavorable ankylosis 
of the entire thoracolumbar spine for a 50 percent 
evaluation. The veteran does not have unfavorable ankylosis 
of the entire cervical spine, or, forward flexion of the 
thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for a 40 
evaluation.  Nor does he experience forward flexion of the 
cervical spine 15 degrees or less, or, favorable ankylosis 
of the entire cervical spine for a 30 percent evaluation.  

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of 
moderately severe incomplete paralysis, of marked muscle 
atrophy (60 percent), or complete paralysis of the foot (80 
percent).  38 C.F.R. § 4.124a, DC 8520.  




ORDER

Entitlement to a 60 percent rating for low back strain to 
include degenerative disc disease of the lumbar spine with 
lower radiculopathy, is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


